Citation Nr: 0428345	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for a left knee strain with 
arthritis, from April 30, 2001?

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from August 1966 
to April 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying entitlement to an increased evaluation 
for a low back disorder.  The appeal also arises from the 
March 2004 rating decision granting service connection for a 
left knee strain with arthritis and assigning a 10 percent 
evaluation for the disorder.  

In March 2002, the Board undertook additional development 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  
Since then, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§ 19.9(a)(2) was invalid.  As such, the Board is not 
permitted to consider evidence on appeal absent either 
initial consideration of that evidence by the RO or the 
appellant's initial waiver of that additional evidence prior 
to Board adjudication. Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In response, in May 2003, the Board remanded the 
claim for appropriate RO development and readjudication.  

The issue of entitlement to an increased evaluation for a low 
back disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The veteran has not had either slight left knee 
subluxation or lateral left knee instability since April 30, 
2001.  

2.  Since April 30, 2001, the veteran's left knee disorder 
has been manifested by pain and x-ray evidence of arthritis.

3.  Since April 30, 2001, the veteran's left knee strain, 
with arthritis, has not been manifested by either extension 
limited to 15 degrees or flexion limited to 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee strain, with arthritis, has not been met since April 30, 
2001.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case by issuing VCAA 
letters in May 2001, February 2002, and August 2003, 
notifying the veteran of the provisions of the VCAA and 
assistance to be afforded him in furtherance of the claim of 
entitlement to service connection for a left knee disorder.  
That claim was granted in a March 2004 rating decision.  
Seeking a higher initial rating for the knee disorder, the 
veteran appealed that decision.  While that claim is a 
downstream issue from the grant of service connection, 
Grantham v. Brown, 114 F.3d 1156 (1997), VA's General Counsel 
has held that no VCAA notice is required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(2004).  The Board is bound by this opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  

By a July 2004 statement of the case and accompanying letter, 
the RO informed the veteran of the bases in law for 
entitlement to a higher evaluation for a knee disorder, of 
development that had been undertaken in furtherance of his 
claim, and of what medical findings would support a higher 
evaluation.  

VA treatment records have been received up to March 2004.  
Associated with the claims folder in November 2002 are 
treatment records of John Cassara, D.C., the veteran's 
private chiropractor.  A VA examination was obtained in March 
2003 to assess the nature and severity of the veteran's left 
knee disorder.  Reviewing the claims folder as a whole, the 
Board concludes that all indicated medical records pertinent 
to the claim for a higher initial evaluation for a left knee 
strain have been obtained and associated with the claims 
folder.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Higher Initial Evaluation for Left Knee Strain with arthritis 

In this case, the issue for consideration is the rating or 
ratings to be assigned for the veteran's left knee strain 
since April 30, 2001.  Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999) (in appeals from original grants of service 
connection, staged ratings may be assigned if indicated by 
the evidentiary record).  The veteran contends, in essence, 
that his left knee strain with arthritis is more severe than 
is reflected in the 10 percent rating assigned.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Knee disabilities, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, slight recurrent subluxation and lateral 
instability warrants a 10 percent rating.  Moderate 
subluxation and lateral instability warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2003).  A 10 percent rating based 
on a limitation of flexion is warranted if flexion limited to 
45 degrees.  A 20 percent rating is warranted if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A 10 percent rating on the basis of limitation of extension 
is warranted if extension limited to 10 degrees.  A 20 
percent rating is warranted if extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

VA X-ray studies of the left knee in February 2001 revealed 
an indication of modest arthritic changes in the left knee.

The veteran was afforded a VA examination of his joints in 
June 2001, but the primary focus of that examination was his 
right knee, for which he is already service connected.  The 
examiner then noted that the veteran had some aching in the 
left knee treated with over-the-counter medications.  Range 
of motion of the left knee was from zero degrees extension to 
130 degrees flexion, with good power in extension.  The 
veteran did not complain of discomfort on motion of the left 
knee.  

Records of John Cassara, D.C., received in November 2002, 
include treatment records up to December 2001.  These records 
principally document treatment for disability of the spine 
and related neurological difficulties.  They do not document 
complaints or findings of pain or disability of the left 
knee.  

In March 2003, a VA examiner conducted an examination for 
evaluation of the veteran's claimed joint disabilities, 
including the left knee.  The claims folder was reviewed.  
The veteran reported denied a specific left knee injury.  A 
left leg lift to correct a discrepancy due to a right leg 
injury was noted.  The veteran complained of left knee pain, 
some weakness, stiffness, some swelling, heat, and 
fatigability.  He denied give way or locking.  He did report 
having flare-ups approximately twice weekly, and estimated 
that he had only sixty percent functioning during these 
flare-ups.  The examiner noted that the veteran had no 
history of rheumatoid or inflammatory arthritis.  

Upon physical examination, the left knee showed no 
significant discoloration, deformity, swelling, or atrophy.  
There was slight crepitance and some slight joint tenderness.  
Range of motion of the knee was from zero degrees of 
extension to 135 degrees flexion.  There was pain on motion

Addressing DeLuca criteria, the examiner noted that with 
repetitive flexion and extension resulted in continued full 
extension to zero degrees, and flexion to 135 degrees, though 
there was pain from 130 degrees to 135 degrees.  There was 
minimal instability of two to three millimeters in the medial 
collateral ligament.  However, the knee was reasonably stable 
to anterior drawer testing, and McMurray's sign for was 
negative.  The examiner assessed a left knee strain.  

Regarding functional capacities generally, the examiner noted 
that the veteran took care of daily activities including 
cleaning, cooking, driving, and walking without assistance.  
The veteran reported that walking was limited to between one-
half to one mile.  He reported full-time work as a 
corrections officer, and missing approximately 15 days of 
work in the past six months principally due to his back, with 
no work time lost due to his left knee.  Regarding his 
walking limitation, the veteran was noted to have a 
significant right leg impairment and chronic problems leading 
to repeated right knee total replacements, with leg length 
discrepancy and a limp associated with the right leg 
impairment, and the need to occasionally use a cane.  None of 
these limitations was reported by the veteran or assessed by 
the examiner as due to the left knee.  

In this case, the medical record shows no evidence supporting 
a compensable rating for limitation of motion under either 
Diagnostic Code 5260 or 5261.  Likewise, in the absence of 
competent evidence showing at least slight subluxation and 
lateral instability, a compensable evaluation is not in order 
under Diagnostic Code 5257.  The Board finds, however, that 
because the veteran shows objective evidence of painful 
motion as well as left knee arthritic changes that the 
assigned 10 percent evaluation, but not more, is in order.  
Lichtenfels.  

In making this determination, the Board considered a 
limitation of motion due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca.  The March 2003 VA 
examiner considered these factors in assessing the limitation 
of left knee functioning.  Further, these pain-related 
considerations led to the Board to confirm the 10 percent 
rating for the left knee, but these considerations do not 
support a higher rating.  

Therefore, as the preponderance of the evidence is against an 
increased rating for the left knee strain with arthritis 
under any Diagnostic Code, the benefit of the doubt doctrine 
does not apply as to that issue.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for a left knee strain 
with arthritis for the period since April 30, 2001, is denied 
.  


REMAND

While the veteran was sent VCAA letters in May 2001, February 
2002 and August 2003, these letters failed to address 
specifically the veteran's claim of entitlement to an 
increased evaluation for a low back disorder.  That 
deficiency in notice and assistance in developing the 
veteran's appeal was not cured by a statement of the case, 
supplemental statement of the case, or other correspondence.  
Specifically, a VCAA letter must notify the veteran of what 
specific evidence and information is necessary to 
substantiate the claim, what VA will do, and what the veteran 
must do in furtherance of the claim.  VA must also notify the 
veteran that he must submit all pertinent evidence in his 
possession that has not been previously submitted.  Hence, 
remand for appropriate notice and assistance is in order.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has instructed that readjudication may be 
necessitated by failure to provide a VCAA notice in the 
correct chronological sequence.  Specifically, "In order to 
comply with [38 U.S.C.A. § 7104(a)'s] right of appellate 
review, readjudication of the appellant's claim may well have 
to be carried out by the AOJ [agency of original 
jurisdiction] once complying notice is given on remand, 
unless AOJ adjudication is waived by the claimant."  
Pelegrini v. Principi, 18 Vet. App. 112, 123 (2004).  Hence, 
a rating action should be issued following appropriate VCAA 
notification and development assistance, and thereafter a 
supplemental statement of the case addressing this decision 
should be issued.  

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  As such, the 
RO must provide a VCAA notice letter 
which includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to support an increased 
evaluation for a low back disability.  
The letter provided must: (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) notify him of 
the specific information and evidence 
that VA will seek to provide; (3) notify 
him of the information and evidence he is 
expected to provide; and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim 
that has not been previously provided.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The veteran should be requested to 
provide authorization and release for all 
medical records dated since March 2004 
which pertains to the low back 
disability.  With appropriate 
authorization, the RO should request 
these records from all indicated sources.  
All requests and responses received 
should be associated with the claims 
folder.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate, using the rating decision 
format, the issue of entitlement to an 
increased rating for low back disability.  
The RO should issue an appropriate notice 
of the rating decision.  If a complete 
grant of the benefit sought is not 
afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



